EXHIBIT 21.1 Subsidiaries of Company Name of Subsidiary Jurisdiction of Incorporation Star Circuits, Inc. South Dakota MSC Technologies, Inc. South Dakota Daktronics Media Holdings, Inc. South Dakota Daktronics Canada, Inc. Canada Daktronics, GmbH Germany Daktronics UK, Ltd Great Britain Daktronics Hong Kong Ltd Hong Kong Daktronics Shanghai Ltd Peoples Republic of China Daktronics France SARL France Daktronics Beijing Ltd Peoples Republic of China Daktronics Hoist, Inc. New York Daktronics Australia PTY LTD Australia Daktronics FZE United Arab of Emirates Daktronics Installation, Inc. South Dakota Daktronics Japan, Inc. Japan
